DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 1/29/2021. This action is Non-Final. Claims 1 – 21 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al., U.S. Patent Application Publication No.: 2008/0306995 (Hereinafter “Newell”), and further in view of Brodie et al., U.S. Patent Application Publication No. 2016/0019298 (Hereinafter “Brodie”).
Regarding claim 1, Newell teaches, a system for creating and using an audio and visual asset matching platform, the system comprising:
a first interface configured to select a master digital asset (Newell [0021]: The top portion of the FIG. 116 shows an embodiment of the user interface components including an asset uploader 101 for uploading assets such as pictures, other images, graphics, music, etc.);
a digital asset creation platform configured to create a plurality of slave digital assets from the selected master digital asset, the plurality of slave digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, animation files, and metadata associated with a slave digital asset (Newell [0006]: Another preferred embodiment of the present invention is a method, software, and a programmed computer system for automatic story-creation from a collection of assets (still images, video, music, public content) utilizing prescribed template rules applied to the collection.  The template rules rely on metadata associated with the assets, personal profile and/or user preference data acquired from the user.);
an asset matching engine configured to produce a plurality of output digital assets, each of the output digital assets comprising at least one slave digital asset, the asset matching engine being configured to (Newell [0051]: The story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules.):
apply a dynamic set of matching rules to the plurality of slave digital assets (Newell [0051]: The story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules.); and
Newell does not clearly teach, a user feedback engine configured to monitor and analyze user behavior in response to receipt of at least one output digital asset and generate feedback metrics to update the matching rules of the asset matching engine. However, Brodie [0062] teaches, “Additionally, or alternatively, a user feedback mechanism 412 may be provided, such as via a link, to allow the user 102 to provide the media file manager 124 with feedback that it can use to learn about the user's preference for media files and to implement changes to the ranking strategy used by the ranking module 166 as a consequence.  The feedback may be positive or negative to allow the ranking module 166 to aggregate feedback and leverage a machine learning module to correlate the types of user behaviors and social interactions that indicate importance to the particular user 102 that provides the feedback.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Newell et al. to the Brodie’s system by adding the feature of user feedback. The references (Newell and Brodie) teach features that are analogous art and they are directed to the same field of endeavor, such as digital media. Ordinary skilled artisan would have been motivated to do so to provide Newell’s system with enhanced data. (See Brodie [Abstract], [0048], [0051], [0062]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system of claim 1, further comprising a database configured to store at least one of the following: slave digital assets, output digital assets, first user data, and second user data (Newell [0022-0023]: In such a preferred embodiment, the asset store 112 and the database 113 will contain assets and information from multiple users. With reference to the front-end user interface, the user introduces selected assets into the system by activating the asset uploader 101.  This component then communicates with the server-side asset import 104 component.  The asset import functions to store copies of the assets into the asset store 112 and informs the system manager 107 that it has completed the upload.).
Regarding claim 3, the system of claim 1, wherein the digital asset creation platform comprises an audio clips creation module configured to generate at least one audio clip asset, the generating comprising:
procuring at least one audio file for clipping (Brodie [0028]: A behavior tracker 128 may be stored in the memory 106 and executable on the one or more processors 108 of the computing device 104 to track one or more behaviors of the users 102 (i.e., each user's interactions with individual media files) to obtain the user behavior data 118. For instance, each user 102 may provide user input to the computing device 104 (e.g., using a mouse or another pointing device, touch screen input, voice input, etc.) to cause operations to be performed on the computing device 104 with respect to individual media files.);
clipping the at least one audio file into a plurality of audio clips; adding intelligence to at least one of the plurality of audio clips to create an audio clip asset (Brodie [0046]: The media file matcher 164 may utilize any suitable technique or criteria for determining whether two media files match.  In the audio file context, audio analysis techniques may be used to detect similar sound-based features (e.g., sound waves, pitch, amplitude, etc.).);
attaching release elements to the audio clip asset, the release elements defining parameters for authorized use or distribution of the audio clip asset; and distributing the audio clip asset (Brodie [0080]: At 802, the media file matcher 164 may compare information (e.g., metadata, content features like visual or audio features, etc.) from the individual media files in a personal collection of media files (a first set of media files) to information (e.g., metadata, content features like visual or audio features, etc.) from individual media files that have been shared to a media file sharing service 122 (a second set of media files). In some embodiments, the second set of media files are a subset of media files on the media file sharing service 122 that are associated with a profile of a user 102(1) who owns the personal collection of media files.).
Regarding claim 4, the system of claim 3, wherein a length of the plurality of audio clips range from 5 to 30 seconds (Newell [0051]: type "Family Moments" (910, 911) and the video is less than 60 seconds in length (906, 907).).
Regarding claim 5, the system of claim 3, wherein the adding intelligence to the at least one of the plurality of audio clips to create the audio clip asset further comprises:
tagging the audio clip asset with at least one of a language spoken in the audio clip asset (Newell [0049]: language), a category representing an emotion expressed in the audio clip asset (Newell [0029]: category), and an activity represented in the audio clip asset (Newell [0029]: activity).
Regarding claim 6, the system of claim 5, wherein the tagging of the audio clip asset comprises tagging the audio clip asset with an emotion, the tagged emotion being on a graded numerical scale (Brodie [0038]: The community of the users 102 that have user/social profiles with the media file sharing service(s) 122 may interact with the media files posted from the community by, for example, "liking" media files, commenting on media files, tagging people in the shared media files, and so on.  When a user 102(1) interacts with a shared media file via the media file sharing service(s) 122, the media file sharing service 122 may store those user interactions within a social data store 148.  For example, when the user 102(1) "likes" a digital image shared by another user 102(M), that "like" may get associated with the digital image in the social data store 148.  In this manner, a wealth of social data 120 may be gathered and maintained by the media file sharing service 122, and ultimately collected within the cloud-based metadata store 140.).
Regarding claim 7, the system of claim 3, wherein the release elements comprise at least one of the following: a location restriction, a time restriction, a content restriction, a partner restriction, and an artist restriction (Brodie [0026]: The memory 106 of the computing devices 104 may further include a metadata store 116 to store metadata associated with the media files in the media file store 112.  The metadata may include a variety of information including, but not limited to, timestamp information indicating when a media file was created, captured, or modified, geolocation information pertaining to a geographical location where a media file was created, tags that describe people included in or otherwise associated with the media file, properties of the media file (e.g., in the context of images/video--resolution, contrast, aspect ratio, frame rate, etc.), user behavior data 118 pertaining to interactions between the users 102 and media files, social data 120 of social interactions between the users 102 and the media files as they occurred on one or more a media file sharing services 122, and similar metadata.).
Regarding claim 8, the system of claim 1, wherein the asset matching engine is further configured to:
determine a sender of the master digital asset (Newell [0038] R-1.3.  The system user User is the spouse of the recipient Recipient); 
determine receivers of the at least one output digital asset of the plurality of output digital assets generated (Newell [0039] R-1.4.  The recipient Recipient is a mother);
 analyze context surrounding a sending or sharing of the at least one output digital asset (Newell [0037]: R-1.2.  The Holiday is Mother's Day); 
select at least one master digital asset for matching (Newell [0041]: The story type defines a set of rules used to pick the assets to use to make a particular product. The smart asset selector 109 executes the rule set requested by the story suggester to determine the appropriate set of assets for the product being created.);
select at least one slave digital asset to match with the at least one master digital asset; and generate the at least one output digital asset (Newell [0042 – 49]: Select assets satisfying the following constraints: R-1.1. Begin with at most the two best pictures of the mother alone, shown as the rule 1001. R-1.2. Next, at most the best three pictures of the mother with all children (no husband), shown as rule 1002. R-1.3. Next, the best picture of the mother with each child individually from any year, shown as rule 1003. R-1.4. Best pictures of the mother with her mother from any year (not shown). R.1.5. Best pictures of the mother with family (children and husband) from past year (not shown). R-1.6. finally, at most two video clips, shown as rule 1004, where the video belongs to an event classified as type “Family Moments” and the video is less than 60 seconds in length. “Best” may be defined according to a variety of programmed metrics, or a combination thereof, including various image value index (IVI) metrics.).
Regarding claim 9, the system of claim 8, wherein the context comprises at least one of: conversation history, emotional graph that illustrates how users respond to portions of the audio over time, relationship between senders and receivers, events, location, time of day, profile history, and music taste (Brodie [0050]: The selection of these weights may be determined by looking at a history of user behaviors specific to the first user 102(1) and analyzing the user behaviors to determine that the first user 102(1) edits media files more often than any other type of user behavior tracked by the behavior tracker 128.  Meanwhile, a second user 102(M) may be presented with media files predominantly organized based on how often those media files have been shared by the second user 102(M) by weighting user behaviors relating to sharing media files more than weights associated with other user behaviors.  The selection of these weights may be determined by looking at a history of user behaviors specific to the second user 102(M) and analyzing the user behaviors to determine that the second user 102(M) shares media files more often than any other type of user behavior tracked by the behavior tracker 128.).
Regarding claim 10, the system of claim 1, wherein the user feedback engine is further configured to:
calculate an index score that measures a quality of the at least one output digital asset based on the at least one output digital asset that was shared, favorited, or played; and deliver the index score to the asset matching engine (Brodie [0056]: The ranked list 200 of FIG. 2 further illustrates that an "importance" score 206 may be associated with each media file 202 in the ranked list 200.  The importance score may be utilized by the ranking module 166 as an overall metric by which the media files 202 may be ranked relative to each other, and the importance score may be a function of at least the user behavior data 118 and the social data 120, examples of which are shown in the media file characteristics 204.  As discussed above, the ranking module 166 may consider a variety of user interactions (i.e., user behaviors and social interactions) in any combination as part of a rule-based approach that prioritizes based on these user interactions with the individual media files.).
Regarding claim 11, the system of claim 10, wherein the asset matching engine is further configured to dynamically modify the set of matching rules based on the index score (Brodie [0056]: The ranked list 200 of FIG. 2 further illustrates that an "importance" score 206 may be associated with each media file 202 in the ranked list 200.  The importance score may be utilized by the ranking module 166 as an overall metric by which the media files 202 may be ranked relative to each other, and the importance score may be a function of at least the user behavior data 118 and the social data 120, examples of which are shown in the media file characteristics 204.  As discussed above, the ranking module 166 may consider a variety of user interactions (i.e., user behaviors and social interactions) in any combination as part of a rule-based approach that prioritizes based on these user interactions with the individual media files.).
Regarding claim 12, Newell teaches, a method for creating and using an audio and visual asset matching platform, the method comprising: 
selecting, via a first interface, a master digital asset (Newell [0021]: The top portion of the FIG. 116 shows an embodiment of the user interface components including an asset uploader 101 for uploading assets such as pictures, other images, graphics, music, etc.); 
creating a plurality of slave digital assets, by a digital asset creation platform, the plurality of slave digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, animation files, and metadata associated with a slave digital asset (Newell [0006]: Another preferred embodiment of the present invention is a method, software, and a programmed computer system for automatic story-creation from a collection of assets (still images, video, music, public content) utilizing prescribed template rules applied to the collection.  The template rules rely on metadata associated with the assets, personal profile and/or user preference data acquired from the user.); 
producing, by an asset matching engine, a plurality of output digital assets, each of the output digital assets comprising at least one slave digital asset, the producing the plurality of output digital assets further comprising (Newell [0051]: The story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules.): 
applying a dynamic set of matching rules to the plurality of slave digital assets  (Newell [0051]: The story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules.); and 
Newell does not clearly teach, monitoring and analyzing, by a user feedback engine, user behavior in response to receipt of at least one output digital asset and generating feedback metrics to improve the matching rules of the asset matching engine. However, Brodie [0062] teaches, “Additionally, or alternatively, a user feedback mechanism 412 may be provided, such as via a link, to allow the user 102 to provide the media file manager 124 with feedback that it can use to learn about the user's preference for media files and to implement changes to the ranking strategy used by the ranking module 166 as a consequence.  The feedback may be positive or negative to allow the ranking module 166 to aggregate feedback and leverage a machine learning module to correlate the types of user behaviors and social interactions that indicate importance to the particular user 102 that provides the feedback.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Newell et al. to the Brodie’s system by adding the feature of user feedback. The references (Newell and Brodie) teach features that are analogous art and they are directed to the same field of endeavor, such as digital media. Ordinary skilled artisan would have been motivated to do so to provide Newell’s system with enhanced data. (See Brodie [Abstract], [0048], [0051], [0062]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 13, the method of claim 12, wherein the creating the plurality of slave digital assets further comprises: 
procuring at least one audio file for clipping (Brodie [0028]: A behavior tracker 128 may be stored in the memory 106 and executable on the one or more processors 108 of the computing device 104 to track one or more behaviors of the users 102 (i.e., each user's interactions with individual media files) to obtain the user behavior data 118. For instance, each user 102 may provide user input to the computing device 104 (e.g., using a mouse or another pointing device, touch screen input, voice input, etc.) to cause operations to be performed on the computing device 104 with respect to individual media files.);
clipping the at least one audio file into a plurality of audio clips; adding intelligence to at least one of the plurality of audio clips to create an audio clip asset (Brodie [0046]: The media file matcher 164 may utilize any suitable technique or criteria for determining whether two media files match.  In the audio file context, audio analysis techniques may be used to detect similar sound-based features (e.g., sound waves, pitch, amplitude, etc.).);
attaching release elements to the audio clip asset, the release elements defining parameters for authorized use or distribution of the audio clip asset; and distributing the audio clip asset (Brodie [0080]: At 802, the media file matcher 164 may compare information (e.g., metadata, content features like visual or audio features, etc.) from the individual media files in a personal collection of media files (a first set of media files) to information (e.g., metadata, content features like visual or audio features, etc.) from individual media files that have been shared to a media file sharing service 122 (a second set of media files). In some embodiments, the second set of media files are a subset of media files on the media file sharing service 122 that are associated with a profile of a user 102(1) who owns the personal collection of media files.).
Regarding claim 14, the method of claim 13, wherein a length of the plurality of audio clips range from 5 to 30 seconds  (Newell [0051]: type "Family Moments" (910, 911) and the video is less than 60 seconds in length (906, 907).).
Regarding claim 15, the method of claim 13, wherein the adding intelligence to the at least one of the plurality of audio clips to create the audio clip asset further comprises:
tagging the audio clip asset with at least one of a language spoken in the audio clip asset (Newell [0049]: language), a category representing an emotion expressed in the audio clip asset (Newell [0029]: category), and an activity represented in the audio clip asset (Newell [0029]: activity).
Regarding claim 16, the method of claim 15, wherein the tagging of the audio clip asset comprises tagging with an emotion on a graded numerical scale (Brodie [0038]: The community of the users 102 that have user/social profiles with the media file sharing service(s) 122 may interact with the media files posted from the community by, for example, "liking" media files, commenting on media files, tagging people in the shared media files, and so on.  When a user 102(1) interacts with a shared media file via the media file sharing service(s) 122, the media file sharing service 122 may store those user interactions within a social data store 148.  For example, when the user 102(1) "likes" a digital image shared by another user 102(M), that "like" may get associated with the digital image in the social data store 148.  In this manner, a wealth of social data 120 may be gathered and maintained by the media file sharing service 122, and ultimately collected within the cloud-based metadata store 140.).
Regarding claim 17, the method of claim 12, wherein the producing the plurality of output digital assets further comprises:
determining a sender of the master digital asset (Newell [0038] R-1.3.  The system user User is the spouse of the recipient Recipient);
determining at least one receiver of the at least one output digital asset of the plurality of output digital assets generated (Newell [0039] R-1.4.  The recipient Recipient is a mother);
analyzing context surrounding a sending or sharing of the at least one output digital asset (Newell [0037]: R-1.2.  The Holiday is Mother's Day);
selecting at least one master digital asset for matching (Newell [0041]: The story type defines a set of rules used to pick the assets to use to make a particular product. The smart asset selector 109 executes the rule set requested by the story suggester to determine the appropriate set of assets for the product being created.);
selecting at least one slave digital asset to match with the at least one master digital asset; and generating the at least one output digital asset  (Newell [0042 – 49]: Select assets satisfying the following constraints: R-1.1. Begin with at most the two best pictures of the mother alone, shown as the rule 1001. R-1.2. Next, at most the best three pictures of the mother with all children (no husband), shown as rule 1002. R-1.3. Next, the best picture of the mother with each child individually from any year, shown as rule 1003. R-1.4. Best pictures of the mother with her mother from any year (not shown). R.1.5. Best pictures of the mother with family (children and husband) from past year (not shown). R-1.6. finally, at most two video clips, shown as rule 1004, where the video belongs to an event classified as type “Family Moments” and the video is less than 60 seconds in length. “Best” may be defined according to a variety of programmed metrics, or a combination thereof, including various image value index (IVI) metrics.).
Regarding claim 18, the method of claim 17, wherein the context comprises at least one of: conversation history, emotional graph that illustrates how users respond to portions of the audio over time, relationship between senders and receivers, events, location, time of day, profile history, and music taste (Brodie [0050]: The selection of these weights may be determined by looking at a history of user behaviors specific to the first user 102(1) and analyzing the user behaviors to determine that the first user 102(1) edits media files more often than any other type of user behavior tracked by the behavior tracker 128.  Meanwhile, a second user 102(M) may be presented with media files predominantly organized based on how often those media files have been shared by the second user 102(M) by weighting user behaviors relating to sharing media files more than weights associated with other user behaviors.  The selection of these weights may be determined by looking at a history of user behaviors specific to the second user 102(M) and analyzing the user behaviors to determine that the second user 102(M) shares media files more often than any other type of user behavior tracked by the behavior tracker 128.).
Regarding claim 19, the method of claim 12, wherein the monitoring and analyzing behavior and generating feedback metrics comprises:
calculating an index score that measures a quality of the at least one output digital asset based at least in part on shares, favorites, or plays of the at least one output digital asset that was shared, favorited, or played; and delivering the index score to the asset matching engine (Brodie [0056]: The ranked list 200 of FIG. 2 further illustrates that an "importance" score 206 may be associated with each media file 202 in the ranked list 200.  The importance score may be utilized by the ranking module 166 as an overall metric by which the media files 202 may be ranked relative to each other, and the importance score may be a function of at least the user behavior data 118 and the social data 120, examples of which are shown in the media file characteristics 204.  As discussed above, the ranking module 166 may consider a variety of user interactions (i.e., user behaviors and social interactions) in any combination as part of a rule-based approach that prioritizes based on these user interactions with the individual media files.).
Regarding claim 20, the method of claim 19, further comprising dynamically modifying, by the asset matching engine, the set of matching rules based on the index score  (Brodie [0056]: The ranked list 200 of FIG. 2 further illustrates that an "importance" score 206 may be associated with each media file 202 in the ranked list 200.  The importance score may be utilized by the ranking module 166 as an overall metric by which the media files 202 may be ranked relative to each other, and the importance score may be a function of at least the user behavior data 118 and the social data 120, examples of which are shown in the media file characteristics 204.  As discussed above, the ranking module 166 may consider a variety of user interactions (i.e., user behaviors and social interactions) in any combination as part of a rule-based approach that prioritizes based on these user interactions with the individual media files.).
Regarding claim 21, Newell teaches, a system for creating and using an audio and visual asset matching platform, the system comprising:
a first interface configured to select a master digital asset (Newell [0021]: The top portion of the FIG. 116 shows an embodiment of the user interface components including an asset uploader 101 for uploading assets such as pictures, other images, graphics, music, etc.);
a digital asset creation platform configured to create a plurality of slave digital assets from the selected master digital asset, the plurality of slave digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, animation files, and metadata associated with a slave digital asset (Newell [0006]: Another preferred embodiment of the present invention is a method, software, and a programmed computer system for automatic story-creation from a collection of assets (still images, video, music, public content) utilizing prescribed template rules applied to the collection.  The template rules rely on metadata associated with the assets, personal profile and/or user preference data acquired from the user.);
wherein the digital asset creation platform is further configured to create related slave digital assets from the plurality of slave digital assets, an asset matching engine configured to produce a plurality of output digital assets, each of the output digital assets comprising at least one slave digital asset and at least one related slave digital asset, the asset matching engine being configured to (Newell [0051]: The story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules.):
apply a dynamic set of matching rules to the plurality of slave digital assets and the related slave digital assets (Newell [0051]: The story suggester requests that the smart asset selector compute the set of assets matching the rule set "Mother's Day Album." The smart asset selector in turn requests that the inference engine execute the associated rules, determining which assets satisfy the constraints specified by the rules.); and
Newell does not clearly teach, a user feedback engine configured to monitor and analyze user behavior in response to receipt of at least one output digital asset and generate feedback metrics to update the matching rules of the asset matching engine. However, Brodie [0062] teaches, “Additionally, or alternatively, a user feedback mechanism 412 may be provided, such as via a link, to allow the user 102 to provide the media file manager 124 with feedback that it can use to learn about the user's preference for media files and to implement changes to the ranking strategy used by the ranking module 166 as a consequence.  The feedback may be positive or negative to allow the ranking module 166 to aggregate feedback and leverage a machine learning module to correlate the types of user behaviors and social interactions that indicate importance to the particular user 102 that provides the feedback.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Newell et al. to the Brodie’s system by adding the feature of user feedback. The references (Newell and Brodie) teach features that are analogous art and they are directed to the same field of endeavor, such as digital media. Ordinary skilled artisan would have been motivated to do so to provide Newell’s system with enhanced data. (See Brodie [Abstract], [0048], [0051], [0062]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jiang, US 2013/0251340, Video Concept Classification using Temporally Correlated Grouplets
Grano, US 2015/0154205, System, Method and Computer-Accessible Medium for Clipping and Sharing Media
Guthery, US 2019/0306100, Method and System for communicating between a sender and a recipient via a personalized message including an audio clip extracted from a pre-existing recording
Srinivasan, US 2019/0279649, Methods and Apparatus for Audio Signature Generation and Matching 
Hickman, US 2016/0259794, Automated Integration of Video Evidence with Data Records
Seo, US 2017/0251249, Media Channel Identification with Video Multi-match detection and disambiguation based on audio fingerprint
Shatz, US 2009/0083228, Matching of modeled visual and audio media

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154